Appeal from an order of the Family Court of St. Lawrence County (Follett, J.), entered May 4, 1981, which denied petitioner’s application for termination of placement of her daughter. Because of habitual school truancy, petitioner’s daughter Ellie was adjudged a person in need of supervision (PINS), was placed with the Commissioner of Social Services, and was sent to George Junior Republic, from which she ultimately absconded in August, 1980. Since then, officials have been unable to locate her. Her mother petitioned to have placement terminated on the ground that Ellie became 16 on August 28,1980 and thus could no longer be compelled to attend school. The court declined to terminate supervision, noting that Elbe’s need for the continued services of the court could not be determined until “her recent conduct is known and her present needs assessed”. The situation presented here is markedly different from that presented in Matter of Terry UU. (52 AD2d 683) where the sole basis for the need of supervision was the minor’s school truancy. Here the record is replete with evidence indicating that Elbe’s problems are far more significant than mere failure to attend school, including an unwholesome symbiotic relationship with her mother (who apparently refuses to aid authorities in locating her), an unwanted pregnancy with resultant abortion, suicide threats, and a complete disregard for authority. In these circumstances, continued supervision is warranted at the very least until complete information is gathered regarding Elbe’s present circumstances and a new dispositional hearing can be held. Order affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.